Citation Nr: 1416710	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 2005 rating decision denying service connection for patellofemoral syndrome of the right knee, for the purpose of an earlier effective date for service connection.  

2.  Entitlement to service connection for right gluteal and lower extremity pain, to include as due to piriformis syndrome incurred during service and as due to or a result of service-connected lumbar degenerative disc disease (DDD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for patellofemoral syndrome of the right knee but denied service connection for "right leg pain numbness" and confirmed and continued a 10 percent rating for lumbar DDD.  The appeal was initiated by filing a notice of disagreement (NOD) in January 2011.  In telephonic communication later that month it was asserted that there was clear and unmistakable error (CUE) in a 2005 rating decision, which was denied in a March 2011 statement of the case (SOC).  The appeal was perfected by filing a substantive appeal (VA Form 9) in May 2011.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) sitting at Houston, Texas, in August 2011.  A transcript of that hearing is on file.  

In September 2011, the Veteran submitted a medical opinion in support of his service connection claim.

After a review of the Veteran's contentions in light of the medical evidence of record, the Board has recharacterized the Veteran's service connection claim to better reflect the issue on appeal.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

A review of the VA's electronic, paperless claims system (Virtual VA) shows nothing relevant to the issues on appeal except as otherwise stated herein. 


FINDINGS OF FACT

1.  The Veteran was notified in October 2005 of a rating decision that month which denied service connection for patellofemoral syndrome of the right knee but no appeal was taken from that decision.  That decision is final.  

2.  The Veteran submitted an application to reopen his claim for service connection for patellofemoral syndrome of the right knee on August 7, 2009.  

3.  An August 2010 rating decision granted service connection for patellofemoral syndrome of the right knee, effective August 7, 2009.  

4.  The RO's October 2005 rating decision which denied service connection for right knee disability was based upon CUE as the Veteran's report of recurrent right knee swelling prior to discharge in April 2005 was diagnosed as the manifestation of patellofemoral syndrome by a VA examiner approximately two months after service discharge; the Veteran is entitled to an effective date of May 13, 2005 for the award of service connection for patellofemoral syndrome of the right knee. 

5.  The Veteran's symptoms of right gluteal and lower extremity pain, diagnosed as piriformis syndrome, had their onset in service. 





CONCLUSIONS OF LAW

1.  The October 2005 rating decision that month which denied service connection for patellofemoral syndrome of the right knee is final.  38 C.F.R. § 3.105 (2005)  

2.  There was CUE in the RO's October 2005 rating decision denying service connection for patellofemoral syndrome of the right knee; the Veteran is entitled to an effective date of May 13, 2005 for the award of service connection for patellofemoral syndrome of the right knee.  38 U.S.C.A. §§ 5109A, 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2013).  

3.  The criteria for entitlement to service connection for right gluteal and lower extremity pain, diagnosed as Piriformis Syndrome, have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As addressed below, the Board grants in full the benefits sought on appeal.  As such, any error with respect to VA's duty to notify or assist, or with the conduct of the hearing on appeal, has been rendered harmless.

Effective date for the award of service connection for 
right knee patellofemoral syndrome

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  CUE is a very specific and rare kind of 'error. '  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ('Motions alleging clear and unmistakable error . . . in a prior decision have also often been referred to as 'claims').  

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In this case, the Veteran alleges that the RO's August 2010 rating decision assigning an effective date of August 7, 2009, for the grant of entitlement to service connection for patellofemoral syndrome of the right knee was erroneous.  This effective date was assigned by the RO because it was the date of receipt of the Veteran's application to reopen the claim for that disorder, which had previously been denied in October 2005.  In the case of an application to reopen a previously denied claim for entitlement to service connection, the applicable statute provides that the effective date is to be 'fixed in accordance with the facts found,' but cannot be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a).  The courts have interpreted the statute as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)).  

In this case, the Veteran was notified of the October 2005 decision denying service connection for patellofemoral syndrome of the right knee by a letter later that month, and the Veteran neither appealed nor submitted new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  There is no argument that the Veteran submitted a new claim for entitlement to service connection for patellofemoral syndrome or an application to reopen this claim prior to the August 7, 2009, application to reopen.  Consequently, the RO's decision to assign August 7, 2009, as the effective date is in accordance with the general rule.  

The only exception is if the October 2005 rating decision was based on CUE.  While a freestanding claim for an earlier effective date is not permissible, see Rudd v. Nicholson, 20 Vet. App. 296 (2006), it is proper to seek an earlier effective date through a CUE motion as a CUE motion may be made with respect to any aspect of a prior decision.  38 U.S.C.A. § 5109A(a).  

The Veteran argues that the RO committed CUE in its October 2005 rating decision which denied service connection for patellofemoral syndrome of the right knee.  In general, the law extant in October 2005 for establishing service connection generally required competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran had active service from February 2001 to May 2005.  Prior to his discharge, he filed a service connection claim in April 2005 for right knee "swelling" which he alleged began in 2001.  He was afforded VA examination approximately two months after his service discharge in July 2005.  At this time, the Veteran reported recurrent right knee swelling which began in February 2001.  After interview of the Veteran and physical examination, the VA examiner provided the following diagnosis:

For the claimant's claimed condition of RIGHT KNEE SWELLING, the diagnosis is patellofemoral syndrome.  The subjective factors are knee pain.  The objective factors are tenderness.

The RO denied the claim in October 2005 on the basis that the Veteran was not diagnosed or treated for patellofemoral syndrome of the right knee in service.  Notably, the RO did not make any determination as to whether the Veteran's report of recurrent right knee swelling in service, recorded in a service connection application filed while in service, was credible.  The Board agrees with the RO that the VA examiner never rendered a nexus statement.  However, the VA examiner rendered a diagnosis that the Veteran's report of recurrent right knee swelling demonstrated the manifestation of patellofemoral pain syndrome.  Given that the examiner rendered this diagnosis only two months after service discharge, and there is no evidence of intercurrent injury or change in symptomatology since service discharge, the Board finds that the VA examiner's diagnosis established the onset of patellofemoral syndrome of the right knee in service.  

Therefore, the Board finds that the RO's October 2005 rating decision which denied service connection for right knee disability was based upon CUE as the Veteran's report of recurrent right knee swelling reported prior to discharge in April 2005 was diagnosed as the manifestation of patellofemoral syndrome by a VA examiner approximately two months after service discharge; the Veteran is entitled to an effective date of May 13, 2005 for the award of service connection for patellofemoral syndrome of the right knee.  38 U.S.C.A. §§ 5109A, 5110(b)(1).

Service connection for 
right gluteal and lower extremity pain

The Veteran seeks to establish his entitlement to service connection for symptoms of right gluteal and lower extremity pain either as first being manifested in service, or as due to service-connected degenerative disc disease of the lumbar spine.

After the RO last adjudicated this case, the Veteran submitted a private medical opinion, dated September 2011, from a physician who treated the Veteran from 2003 to 2004.  At the outset, the Board observes that the Veteran's military service was unique in the sense that he was competing to make the U.S. Olympic Team in the sport of track and field.  The available service treatment records reflect a vague reference to him being enrolled in "WCAP" since 2001, which is an abbreviation for the U.S. Army World Class Athlete Program.  See generally http://www.thearmywcap.com.  The Veteran participated in the United States Olympic Trials during his period of active service.  See http://www.tlubulldogs.com/news/2014/1/14/MXC_0114145856.aspx.

The service treatment records available to the RO simply did not reflect that the Veteran's unique military service involved access to nonmilitary providers of treatment.  The September 2011 physician letter states that, from 2003 to 2004, the Veteran developed subjective complaints of right gluteal pain which radiated down his right leg.  His physical findings supported diagnoses of piriformis syndrome, lumbosacral radiculopathy, lumbosacral strain/sprain injury and overcompensation syndrome of the lower right extremity.  

For reference purposes, the symptoms of piriformis syndrome are similar to lumbar radiculopathy as both involve compression or irritation of the sciatic nerve.  See generally http://en.wikipedia.org/wiki/Piriformis_syndrome.  The Veteran testified that physicians had diagnostic difficulty determining whether he manifested piriformis syndrome or radiculopathy.

Based on the Veteran's description of symptoms and the 2011 physician statement, the Board finds that the Veteran's symptoms of right gluteal and lower extremity pain, diagnosed as piriformis syndrome, had their onset in service.  Therefore, the Board grants a claim of service connection for right gluteal and lower extremity pain diagnosed as piriformis syndrome.

In so holding, the Board acknowledges that the private physician statement offered a diagnosis of right radiculopathy.  However, an electromyography and nerve conduction velocity study performed by VA in July 2010 ruled out a diagnosis of right lower extremity radiculopathy or neuropathy.  Notably, the Veteran was deemed to likely manifest piriformis syndrome based on physical findings of tenderness at the piriformis region and sciatic notch.  Thus, the Board assigns more probative weight to the current diagnosis of piriformis syndrome than previously diagnosed right lower extremity radiculopathy.  The Veteran himself appears to agree with the current diagnosis of piriformis syndrome.  Thus, at this time, the Board finds that the diagnosis of piriformis syndrome is the most accurate diagnosis of the Veteran's current symptoms of right gluteal and lower extremity pain.  


ORDER

The CUE motion as to the RO's October 2005 decision that denied service connection for patellofemoral syndrome of the right knee is granted and the Veteran is entitled to an effective date of May 13, 2005 for the award of service connection for patellofemoral syndrome of the right knee.  

Service connection for right gluteal and lower extremity pain, diagnosed as piriformis syndrome, is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


